DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 15/366544 and 62/261447 filed 12/1/2016 and 12/1/2015, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/7/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-31, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton (US Pub. 2007/0005689) in view of Prince (US Pub. 2013/0227167).
With respect to Claim 21, Leighton teaches a method of operating a communication network, comprising: (Fig. 3, para. 37; CDN, which is a communication network)
receiving a first domain name system (DNS) translation request; (para. 63-67; browser contacts a DNS server to resolve a hostname into an address.)
identifying locality information related to a source of the first DNS request; (paras. 63-67; user’s location is identified through either the request including that information, it being deduced from the device being asked, or it being deduced from the IP address of the requestor.) 
(paras. 21, 68, 73-75, 80; IP address is provided based upon the user’s location.)
route network traffic to a cache node; (Figs. 1-3, paras. 33-37, 40; system includes hosting servers which host web pages or objects of web pages. Because a hosting server stores content it is a cache node. Para. 48, 80; request is made to the cache nodes storing the content, which is a routing of traffic to the cache node.)
and convey the locality information to the cache node; (paras. 80-81; cache node checks the IP address of the requesting device to ensure that the user is nearby for efficient serving. It would have been obvious to one of ordinary skill prior to the effective filing date to have the DNS server convey the client’s location to avoid relying upon the client sending the information to the cache node. See, e.g., para. 66, location may be found by encoding at client request or by looking up in a network map. Transferring the location would avoid having to have the cache do the same lookup. Further, see paras. 39, 94-96, 105-106; knowing location of requestor allows for intelligent data replication and bandwidth usage)
receiving a second DNS translation request; (Duplication of parts is not a patentable act, see MPEP 2144. Regardless, the system posits that multiple requests will be made, see paras. 36, 63-67; web page may have twenty or more objects, so the same request for an object would be repeated for other objects. para. 63-67; browser contacts a DNS server to resolve a hostname into an address.)
(Duplication of parts is not a patentable act, see MPEP 2144. Regardless, the system posits that multiple requests will be made, see paras. 36, 63-67; web page may have twenty or more objects, so the same request for an object would be repeated for other objects. paras. 21, 68, 73-75, 80; IP address is provided.)
But Leighton does not explicitly teach multiple IP addresses to the same node.
Prince, however, does teach wherein the second IP address is configured to route network traffic to the cache node and the second IP address is distinct from the first IP address. (paras. 19, 35, 41-42; both proxy and origin server may have multiple distinct IP addresses that they user to communicate.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Leighton with the multiple IP addresses for the same node in order to allow a device to communicate in multiple networks to allow for lower latency. (Prince, para. 42)

With respect to Claim 26, modified Leighton teaches the method of claim 21, and Leighton also teaches wherein the locality information comprises a geographical location of an end user that submitted the first DNS translation request. (para. 66; IP address of requesting device is deduced or location is directly encoded in request.)

(para. 85; ISPs may be regional. Para. 66; location information is directly encoded in request. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to identify the ISP in order to give location information of the user.)

With respect to Claim 28, modified Leighton teaches the method of claim 21, and Leighton also teaches wherein the locality information comprises identification of a DNS server that processed the first DNS translation request. (para. 85; ISPs may be regional. Para. 66; location information is directly encoded in request. Para. 37, 66; ISPs may have their own DNS servers that are distributed around their network. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to identify the ISP DNS in order to give location information of the user.)

With respect to Claim 29, modified Leighton teaches the method of claim 21, and Leighton also teaches wherein the first IP address is configured to convey the locality information to the cache node at least by comprising the locality information in an encrypted form. (para. 42-43; hashing and serial encoding functions, which Examiner asserts are forms of encryption because the information they convey is meaningless without a key or lookup for converting the information into meaningful information. Regardless, to the extent that this does not teach encryption, Examiner takes official notice of encryption predating the instant invention and it would have been obvious to one of ordinary skill prior to the effective filing date to encrypt the location information so that any intercepting device does not learn the location of the user in order to maintain user privacy.)

With respect to Claim 30, modified Leighton teaches the method of claim 21, and Prince also teaches wherein the locality information is associated with a network attack. (paras. 36-37; servers may block or throttle IP addresses to avoid DoS attacks. Regardless, see also Leighton, para. 84; gating mechanism that denies service based on frequency of requests. Applicant admits that DoS attacks include frequently requesting content (see Spec, paras. 4-6). Thus either through Prince or Leighton/admission, it would have been obvious to one of ordinary skill prior to the effective filing date to provide locality information to allow devices to defend themselves against DoS attacks.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Leighton and the locality information associated with an attack to allow a cache server to defend itself from DoS attacks.

With respect to Claim 31, it is substantially similar to Claim 21 and is rejected in the same manner, the same art and reasoning applying. Further, Leighton also teaches A Domain Name System (DNS) node, comprising: a processor; non-transitory computer-readable media; and software stored on the non-transitory computer-readable media, which, when executed by the (para. 120; software stored on an optical disk or floppy disk that is executed by a processor to perform functionality)

With respect to Claims 36-40, they are substantially similar to Claims 26-30, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 22-25 and 32-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leighton (US Pub. 2007/0005689) in view of Prince (US Pub. 2013/0227167), and further in view of Eggleston (US Pub. 2013/0212300).
With respect to Claim 22, modified Leighton teaches the method of claim 21, but does not explicitly teach wherein the first IP address conveys a function.
Eggleston, however, does teach wherein the first IP address is further configured to convey to the cache node a function to be executed by the cache node responsive to receiving a content request containing the first IP address. (Fig. 4, paras. 49-56; System can divide the namespace in order to allow specialized tasks to be specifically directed in DNS resolution. Fig. 5, paras. 57-58, 61; URL includes subdomain fields which allow the DNS to return an IP address intelligently based on additional information. Para. 61; fields include an indicator of the type of function that the edge server will be asked to perform in the content request. Thus it would have been obvious to one of ordinary skill to structure the system such that all requests to one IP address constitute a command to perform a given function in order to avoid requiring the client to instruct that the function be performed.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Leighton with the IP address conveying a function in order to allow the serving node to more quickly serve the content.

With respect to Claim 23, modified Leighton teaches the method of claim 22, and Leighton also teaches wherein the function to be executed by the cache node is a traffic handling function. (paras. 81-83; cache server may redirect to another server if client is far away and object is large. Redirection may also occur mid-stream when streaming to adapt to changing network conditions. Finally, redirection may occur due to timeouts or failures. These are all traffic handling functions.)

With respect to Claim 24, modified Leighton teaches the method of claim 22, and Examiner takes Official Notice of wherein the function to be executed by the cache node is a logging function. (Examiner takes official notice of a logging function and it would have been obvious to one of ordinary skill prior to the effective filing date to use the logging function to effectuate charging for hosting the content, see Leighton, para. 106.)

(para. 84; server can elect not to serve an object if there are too many requests.)

	With respect to Claims 32-35, they are substantially similar to Claims 22-25, respectively, and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 21, 26-31, and 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leighton (US Pub. 2007/0005689) in view of Haddad (US Pub. 2010/0189264).
With respect to Claim 21, Leighton/Prince teach as above, but under this ground of rejection Prince does not teach multiple IP addresses to the same node.
Haddad, however, does teach wherein the second IP address is configured to route network traffic to the cache node and the second IP address is distinct from the first IP address. (Fig. 5, para. 36; Device generates and uses a first address for communicating over an unsecure WAN. Fig. 7, para. 43; Device generates and uses a second address for communicating over a secure peer to peer link. Fig. 8, paras. 2, 44; device uses both addresses and both links and may switch between links and addresses.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Leighton with multiple addresses for the same node in order to allow for switching of links based on loading or interference levels. (Haddad, para. 44)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.